Citation Nr: 1817211	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-27 404	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1993 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 (notification in July 2010) rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for an April 2017 hearing before a Veterans Law Judge, but failed to appear.  

This matter was before the Board in June 2017, when it was remanded for additional development.  It has been returned to the Board for further appellate review. 


FINDING OF FACT

On October 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 10/17/2017 Correspondence ("I would like to withdraw my appeal with the condition of acquired psychiatric disorder to include schizo-affective disorder.").  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


